Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 15, 2022 has been entered.

Response to Amendment
	Applicant’s Amendment filed November 15, 2022 has been fully considered and entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-29, 31-33, 52 and 54 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pan et al. (US 2014/0131858 A1) in view of Toda (US 2015/0295098 A1), further in view of Gorczyca (5,492,586).
Regarding claim 26, Pan discloses a microelectronic package structure (Fig. 3D) comprising a die (121) within a package substrate (top layers including 123 and 221); a mold material (portion of 123 between die 121 and liner, which is not labeled in Fig. 3D but element 208 in Fig. 2F and paragraph 0024) surrounding the die, wherein the die is embedded in the mold material, wherein the top surface of the die is coplanar with a first side of the package substrate (connectors 127 and molding compound 128 constitute part of the die since they are used to facilitate connection of the die to additional components; top surface of 127 and 128 are flush with the top side of the package substrate); wherein sidewalls of the mold material are within the package substrate and a bottom surface of the mold material is above a second side (bottom surface of 221) of the package substrate, opposite the first side of the package substrate; a dielectric liner (208) between the sidewalls and the bottom surface of the mold material and the package substrate, wherein the dielectric liner is on the entire length of vertical sidewalls and on the entire length of the mold material (liner 208 is disposed along vertical sidewalls of molding material and adjacent to vertical copper layers 207) of the mold material; and one or more contact structures (222) on the second side (bottom surface of 221) of the package substrate, wherein the one or more contact structures are adjacent the sidewalls of the mold material.
Still regarding claim 26, Pan teaches the claimed invention except for an optical die within a footprint of an electrical die in the package structure.  Toda discloses an optical die (540 in Fig. 5; see paragraph 0022 which discloses the first silicon die to include photonics circuitry and optical components to manipulate optical signals) which is electrically coupled to and within a footprint of an electrical die (550; see paragraph 0024 which discloses the second silicon die to include electronic circuit configured to support the photonic operations performed by the first silicon die).  Since both of the inventions relate to planar substrate devices, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to form an optical die within a footprint of an electrical die as disclosed by Toda in the device of Pan for the purpose of controlling and/or supporting the photonic operations performed by said optical die while minimizing the size of the device.  Further, since Toda discloses the electrical die including electronic circuitry such as a driver circuit, a receiver circuit and a clock and data recovery circuit in paragraph 0024, one having ordinary skill in the art would find it obvious to use a separate driver die, receiver die, and a clock and recovery die within the substrate and adjacent to each other for the purpose of providing all the necessary functionality while simplifying the manufacturing process of the chip package.
Still regarding claim 26, the proposed combination of Pan and Toda teaches the claimed invention except for the mold material on the bottom surfaces of the driver die, the receiver die and the clock and data recovery die.  Gorczyca discloses a package structure (Fig. 5) comprising a mold material (18) surrounding a plurality of integrated circuit chips (20) and on the bottom surfaces of said chips; and a dielectric liner (16) on the entire length of the vertical sidewalls and directly on the entire length of the bottom surface of the mold material.  Since all of the inventions relate to planar substrate devices, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to form the mold material on the bottom surfaces of the dies as disclosed by Gorczyca in the device of the proposed combination of Pan and Toda for the purpose of forming an embedded substrate with enhanced protection and chemical resistance.
Regarding claim 27, Toda discloses the at least one optical die is one of an optical transmission die and an optical receiver die in paragraph 0022.  
Regarding claim 28, Pan discloses the device structure comprises a system on a chip in paragraph 0014.  
Regarding claim 29, Toda discloses the package structure comprises a portion of a photonic engine block in the abstract.
Regarding claim 31, the proposed combination of Pan, Toda and Gorczyca teaches the claimed invention except for the redistribution layer coupling at least one of the driver die, the receiver die or the clock and data recovery die to each other.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the redistribution layer to couple the dies to each other in order to provide communication between the components and allow them to work in conjunction to process the signals.
Regarding claim 32, Pan discloses the mold material on a sidewall of the die in Fig. 3D, and wherein the mold material comprises an epoxy molding compound in paragraph 0017.  
Regarding claim 33, Toda discloses the optical die electrically coupled to an optical alignment assembly in Fig. 5, which shows the optical die 540 electrically coupled to traces 544 which align the optical die 540.
Regarding claim 52, Pan discloses the dielectric liner (208) comprises a continuous layer on the sidewalls and bottom surface of the mold material in Figs. 2F and 3D.
Regarding claim 54, Pan discloses the one or more contact structures are not on the dielectric liner in Fig. 3D.

Response to Arguments
Applicant's arguments, see pages 7-8, with respect to claims have been considered but are moot in view of the new grounds of rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.



Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        November 18, 2022